Exhibit 10.30
CHANGE IN CONTROL AGREEMENT
     This Change in Control Agreement is entered into as of July 15, 2008,
between Methode Electronics, Inc., a Delaware corporation (the “Company”), and
Ronald L. G. Tsoumas (the “Executive”).
WITNESSETH:
     WHEREAS, Executive is employed by the Company or one of its wholly-owned
subsidiaries (referred to collectively as the “Company”) and the Company desires
to provide certain security to Executive in connection with any potential change
in control of the Company; and
     NOW, THEREFORE, it is hereby agreed by and between the parties, for good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:
     1. Payments and Benefits Upon a Change in Control. If within twenty-four
(24) months after a Change in Control (as defined below) or during the Period
Pending a Change in Control (as defined below): (i) the Company shall terminate
Executive’s employment with the Company without Good Cause (as defined below),
or (ii) Executive shall voluntarily terminate such employment with Good Reason
(as defined below), the Company shall, within 30 days of Executive’s Employment
Termination (as defined below), make the payments and provide the benefits
described below.
          (a) Salary Payment. The Company shall make a lump sum cash payment to
Executive equal to two times the Executive’s Annual Salary (as defined below).
          (b) Bonuses. The Company shall make a lump sum cash payment to
Executive equal to the sum of the following amounts: (i) a bonus equal to two
times the lesser of: (a) the Executive’s target bonus amount for the fiscal year
in which Executive’s Employment Termination occurs, or (b) the bonus the
Executive earned in the prior fiscal year (however, if the Executive’s
Employment Termination takes place in the 2007 fiscal year, this amount shall be
the Executive’s target bonus amount for 2007); provided, however, that if the
target bonus amount for the fiscal year has not yet been determined as of the
date of the Executive’s Employment Termination, then the bonus amount payable
hereunder shall be calculated based on the Executive’s target bonus amount for
the previous fiscal year, regardless of whether such bonus was actually earned;
plus (ii) all of Executive’s unpaid, but accrued matching bonus pursuant to the
Longevity Contingent Bonus Plan. Payments made pursuant to subsection (i) above
shall not be subject to matching pursuant to the Longevity Contingent Bonus
Plan.

 



--------------------------------------------------------------------------------



 



          (c) Welfare Benefit Plans. With respect to each Welfare Benefit Plan
(as defined below), for the period beginning on Executive’s Employment
Termination and ending on the earlier of: (i) twenty-four (24) months following
Executive’s Employment Termination, or (ii) the date Executive becomes covered
by a welfare benefit plan or program maintained by an entity other than the
Company which provides coverage or benefits substantially equivalent to such
Welfare Benefit Plan, Executive shall continue to participate in such Welfare
Benefit Plan on the same basis and at the same cost to Executive as was the case
immediately prior to the Change in Control (or, if more favorable to Executive,
as was the case at any time hereafter), or, if any benefit or coverage cannot be
provided under a Welfare Benefit Plan because of applicable law or contractual
provisions, Executive shall be provided with substantially similar benefits and
coverage for such period. Immediately following the expiration of the
continuation period required by the preceding sentence, Executive shall be
entitled to continued group health benefit plan coverage (so-called “COBRA
coverage”) in accordance with Section 498OB of the Internal Revenue Code of
1986, as amended (the “Code”), it being intended that COBRA coverage shall be
consecutive to the benefit and coverage provided for in the preceding sentence.
          (d) Employment. This Agreement shall not be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.
     2. Definitions. For purposes of this Agreement:
          (a) “Annual Salary” shall mean Executive’s salary at the greater of
(i) Executive’s annualized base salary (including Executive’s monthly car
allowance) in effect on the date of the Change in Control, or (ii) Executive’s
annualized base salary in effect on Executive’s Employment Termination.
          (b) “Change in Control” shall be deemed to have occurred if:

  (i)   any “person” (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act, other than any Subsidiary, any employee benefit plan of the
Company or a Subsidiary is or becomes a beneficial owner, directly or
indirectly, of stock of the Company representing 25% or more of the total voting
power of the Company’s then outstanding stock;

  (ii)   a tender offer (for which a filing has been made with the SEC which
purports to comply with the requirements of Section 14(d) of the Exchange Act
and the corresponding SEC rules) is made for the stock of the Company. In case
of a tender offer described in this paragraph (ii), the “Change of Control” will
be deemed to have occurred upon the first to occur of: (A) any time during the
offer when the person (using the definition in (i) above) making the offer owns
or has accepted for payment stock of the Company with

2



--------------------------------------------------------------------------------



 



      25% or more of the total voting power of the Company’s outstanding stock,
or (B) three business days before the offer is to terminate unless the offer is
withdrawn first, if the person making the offer could own, by the terms of the
offer plus any shares owned by this person, stock with 50% or more of the total
voting power of the Company’s outstanding stock when the offer terminates; or  
  (iii)   individuals who were the Board’s nominees for election as directors of
the Company immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.

          (c) “Employment Termination” shall mean the effective date of:
(i) Executive’s voluntary termination of employment with the Company with Good
Reason, or (ii) the termination of Executive’s employment by the Company without
Good Cause.
          (d) “Good Cause” shall mean: (i) Executive’s conviction of a felony;
(ii) Executive’s commission of any act or acts of personal dishonesty intended
to result in substantial personal enrichment to Executive to the detriment of
the Company; or (iii) repeated violations of Executive’s responsibilities which
are demonstrably willful and deliberate, provided that such violations have
continued more than ten days after the Board of Directors of the Company has
given written notice of such violations and of its intention to terminate
Executive’s employment because of such violations.
          (e) “Good Reason” shall exist if, without Executive’s express written
consent:

  (i)   The Company shall materially reduce the nature, scope or level of
Executive’s responsibilities from the nature, scope or level of such
responsibilities prior to the Change in Control (or prior to the Period Pending
a Change in Control), or shall fail to provide Executive with adequate office
facilities and support services to perform such responsibilities.     (ii)   The
Company shall require Executive to move Executive’s principal business office
more than 25 miles from Executive’s principal business office at the time of
this Agreement, or assign to Executive duties that would reasonably require such
move; provided, however, that if Executive’s principal business office is not
located at the Company’s then current corporate headquarters, and the Company
requires Executive to move Executive’s principal business office to such
corporate headquarters, or assigns to Executive duties that would reasonably
require such move, such actions shall not constitute “Good Reason” under this
subsection (ii).

3



--------------------------------------------------------------------------------



 



  (iii)   The Company shall require Executive, or assign duties to Executive
which would reasonably require Executive, to increase, by more than twenty-four,
the number of normal working days (determined at the time of this Agreement)
that Executive spends away from Executive’s principal business office during any
consecutive twelve-month period.     (iv)   The Company shall reduce Executive’s
Annual Salary below that in effect as of the date of this Agreement (or as of
the Change in Control, if greater).     (v)   The Company shall materially
reduce or fail to continue in effect any cash or stock-based incentive or bonus
plan, retirement plan, welfare benefit plan, or other benefit plan, program or
arrangement, unless the aggregate value (as computed by an independent employee
benefits consultant selected by the Company) of all such incentive, bonus,
retirement and benefit plans, programs and arrangements provided to Executive is
not materially less than their aggregate value as of the date of this Agreement
(or as of the Change in Control, if greater).     (vi)   If the Board of
Directors fails to act in good faith with respect to the Company’s obligations
hereunder, or the Company breaches its obligations hereunder.

          (f) “Period Pending a Change in Control” shall mean the period between
the time an agreement is entered into by the Company with respect to a merger or
other business combination of the Company, which would constitute a Change in
Control, and the effective time of such merger or other business combination of
the Company.
          (g) “Welfare Benefit Plan” shall mean each welfare benefit plan
maintained or contributed to by the Company, including, but not limited to a
plan that provides health (including medical and dental), life, accident or
disability benefits or insurance, or similar coverage, in which Executive was
participating at the time of the Change in Control.
     3. Salary to Date of Employment Termination. The Company shall pay to
Executive any unpaid salary or other compensation of any kind earned with
respect to any period prior to Executive’s Employment Termination, including,
but not limited to a lump sum cash payment for accumulated but unused vacation
earned through such Employment Termination.
     4. Other Incentive Plans. Except as otherwise provided herein, nothing in
this Agreement shall impair or impact the vesting of any restricted stock, stock
options, cash incentives or other form of compensation or benefits provided
under any other plan, program or arrangement.
     5. Certain Additional Payments by the Company.

4



--------------------------------------------------------------------------------



 



          (a) In the event it shall be determined that as a result, directly or
indirectly, of any payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), the
Executive would be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax), then the Executive
shall be entitled to promptly receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
but excluding any income taxes on the Payment, the Executive is in the same
after-tax position as if no Excise Tax had been imposed upon the Executive;
provided, however, that the Gross-Up Payment shall be made only to the extent
that the total value of any payments or benefits received by the Executive under
this Agreement or any other plan or agreement with the Company (“Benefits”)
exceeds by 10 percent or more the dollar amount that is three times the
Executive’s “base amount” (as defined in Section 280G of the Code). If the total
value of Benefits exceeds by less than 10 percent the dollar amount that is
three times the Executive’s “base amount,” then no Gross-Up Payment shall be
made and Benefits shall be capped at the amount that is $1 less than three times
the Executive’s “base amount.”
          (b) Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether or when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determinations, shall be made by the
Company’s Independent Public Accounting Firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of receipt of notice from the Executive that there has
been a Payment or such earlier time as is requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 5, shall be paid to the Executive within five business days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting

5



--------------------------------------------------------------------------------



 



Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and,     (iv)   permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income

6



--------------------------------------------------------------------------------



 



tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 5(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 5(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 5(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
     6. Mitigation and Set-Off. Executive shall not be required to mitigate
Executive’s damages by seeking other employment or otherwise. The Company’s
obligations under this Agreement shall not be reduced in any way by reason of
any compensation or benefits received (or foregone) by Executive from sources
other than the Company after Executive’s Employment Termination, or any amounts
that might have been received by Executive in other employment had Executive
sought other employment, except for the termination of benefits under a Welfare
Benefit Plan pursuant to Section 1(c)(ii) hereof. Except as expressly provided
in section 1(c) of this Agreement, Executive’s entitlement to benefits and
coverage under this Agreement shall continue after, and shall not be affected
by, Executive’s obtaining other employment after his Employment Termination,
provided that any such benefit or coverage shall not be furnished if Executive
expressly waives the specific benefit or coverage by giving written notice of
waiver to the Company.
     7. Litigation Expenses. The Company shall pay to Executive all
out-of-pocket expenses, including attorneys’ fees, incurred by Executive in the
event Executive successfully enforces any provision of this Agreement in any
action, arbitration or lawsuit.
     8. Assignment, Successors. This Agreement may not be assigned by the
Company without the written consent of Executive but the obligations of the
Company under this Agreement shall be the binding legal obligations of any
successor to the Company by merger or other business combination, and in the
event of any business combination or transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement. This Agreement may

7



--------------------------------------------------------------------------------



 



not be assigned by Executive during Executive’s life, and upon Executive’s death
will inure to the benefit of Executive’s heirs, legatees and legal
representatives of Executive’s estate.
     9. Interpretation. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois, without regard to the conflict of law principles thereof. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
     10. Withholding. The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.
     11. Amendment or Termination. This Agreement may be amended at any time by
written agreement between the Company and Executive. The Company may terminate
this Agreement by written notice given to Executive at least [two years] prior
to the effective date of such termination, provided that, if a Change in Control
occurs prior to the effective date of such termination, the termination of this
Agreement shall not be effective and Executive shall be entitled to the full
benefits of this Agreement. Any such amendment or termination shall be made
pursuant to a resolution of the Company’s Board of Directors.
     12. Financing. Cash and benefit payments under this Agreement shall
constitute general obligations of the Company. Executive shall have only an
unsecured right to payment thereof out of the general assets of the Company.
Notwithstanding the foregoing, the Company may, by agreement with one or more
trustees to be selected by the Company, create a trust on such terms, as the
Company shall determine, to make payments to Executive in accordance with the
terms of this Agreement.
     13. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     14. Arbitration. The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Agreement or its breach or interpretation (each, a “Dispute”). For purposes of
this negotiation, the Company shall be represented by one or more of its
directors appointed by the Board of Directors. If the parties are unable to
resolve the Dispute by direct negotiation within 30 days after written notice by
one party to the other of the Dispute, either party may initiate a confidential,
binding arbitration to resolve the Dispute. All such Disputes shall be
arbitrated in Chicago, Illinois pursuant to the arbitration rules of J.A.M.S.
Endispute before a single arbitrator. (If, at the time of any Dispute, J.A.M.S.
Endispute has ceased to exist, all such Disputes shall be arbitrated in Chicago,
Illinois pursuant to the arbitration rules of the American Arbitration
Association before a single arbitrator.) Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction, and both parties
consent and submit to the jurisdiction of such court for purposes of such
action. Nothing in this Agreement shall preclude either party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches and similar doctrines, which would
otherwise be applicable in any action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the

8



--------------------------------------------------------------------------------



 



commencement of an action for those purposes. The Federal Arbitration Act shall
apply to the construction, interpretation and enforcement of this arbitration
provision.
     15. Other Agreements. This Agreement supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first written above.

            METHODE ELECTRONICS, INC.
      By:           Its: and Chief Executive Officer                EMPLOYEE:
            Name: Ronald L.G. Tsoumas            

9